Citation Nr: 0632337	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to 
February 4, 2005, and from then in excess of 50 percent, for 
traumatic arthritis of the 12th thoracic and 1st lumbar 
vertebrae secondary to compression fracture at L1.

2.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease (DJD), traumatic arthritis of the 
cervical spine secondary to shell fragment wounds.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of shell fragment wounds of the right shoulder.  

4.  Entitlement to a rating in excess of 10 percent prior to 
February 4, 2005, and from then in excess of 20 percent, for 
residuals of shell fragment wound of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In November 2004, the veteran's motion to advance 
his appeal on the Board's docket was granted pursuant to 
38 C.F.R. § 20.900(c).  Also in November 2004, the Board 
remanded this case for additional development; particularly, 
a VA examiner was asked to delineate all manifestations of 
the veteran's service-connected disabilities, including 
neurologic and functional loss components.  Thereafter, a 
March 2005 rating decision granted increased ratings of 50 
percent for traumatic arthritis, 12th thoracic and 1st lumbar 
vertebrae secondary to a compression fracture of L1 effective 
February 4, 2005 (the date of VA examination), and of 20 
percent for shell fragment wound, muscle group IV, left 
shoulder, effective February 4, 2005.  

The March 2005 rating decision also granted service 
connection for four scars on the upper back, residuals of a 
shell fragment wound, with a 10 percent rating from February 
3, 2001, and 20 percent from August 30, 2002 (the date 
relevant diagnostic codes changes), and the veteran did not 
express disagreement with these initial evaluations.

In December 2005, the Board remanded the case again because 
requested development had not been properly performed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  Objective evidence shows a demonstrable deformity of a 
vertebral body resulting from L1 compression fracture, but 
the evidence does not show incapacitating episodes of at 
least 6 weeks, or unfavorable ankylosis of the entire spine.  

2.  The veteran's DJD of the cervical spine has not resulted 
in incapacitating episodes of at least 4 weeks but less than 
6 weeks, and nor does he suffer from unfavorable ankylosis of 
the entire spine.  

3.  Range of motion testing concerning the right shoulder 
disability, including consideration of functional loss due to 
pain, weakness, fatigability, and incoordination, has not 
shown limitation of arm motion 25 degrees from side.  

4.  Range of motion testing concerning the left shoulder 
disability have shown limitation of motion midway between 
side and shoulder level, but have not approached limitation 
of arm motion 25 degrees from side even considering 
functional loss due to pain, weakness, fatigability, and 
incoordination.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for traumatic 
arthritis of the 12th thoracic and 1st lumbar vertebrae 
secondary to compression fracture at L1, prior to February 4, 
2005, have been met, but the criteria for a rating greater 
than 50 percent have not been met at any time.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71a, 
Diagnostic Codes 5285, 5292 (2002) and Diagnostic Codes 5235, 
5243 (2006).

2.  The criteria for a rating in excess of 30 percent for 
DJD, traumatic arthritis of the cervical spine secondary to 
shell fragment wounds, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71a, Diagnostic 
Code 5290 (2002) and Diagnostic Codes 5242, 5243 (2006).

3.  The criteria for a rating in excess of 30 percent rating 
for residuals of shell fragment wounds of the right shoulder, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 5201, 5304 (2006).

4.  The criteria for a 30 percent rating for residuals of 
shell fragment wounds of the right shoulder prior to February 
4, 2005, and therefrom, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71a, Diagnostic 
Codes 5201, 5304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
May 2001, January 2004, and March 2006 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below:  Particularly, the January 2004 
letter provided the legal and evidentiary standard for a 
higher rating such that the evidence should show service-
connected disabilities had gotten worse.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In terms of notification regarding a downstream element, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it is 
noted that the veteran received adequate notification of how 
VA determines a disability rating.  The record contains an 
August 2006 Dingess notification in a supplemental statement 
of the case, which provided information relating to a 
disability rating and effective date.  Also, because partial 
grants are rendered below, the veteran will have an 
opportunity to contest an effective date when the RO 
effectuates the order in a rating decision.  Moreover, for 
the increased rating claims that are denied below, no 
effective date will be assigned, and thus no prejudice 
results in proceeding with the issuance of a final decision 
in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  

It is noted that the veteran received sufficient notification 
after the rating decision on appeal, Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which cured a timing problem, see 
Mayfield v. Nicholson, 444 F.3d 1328 (2006) (supporting the 
proposition that a timing error can be cured when VA employs 
proper subsequent process).  Additionally, even if 
notification had been late, the Board finds that in this case 
the veteran was not prejudiced.  Particularly, the Board had 
remanded this case several times for additional evidentiary 
development, which provided a complete description the type 
of evidence VA considered highly relevant for the claim.  As 
such, the veteran had a meaningful opportunity to act 
responsively and participate in the development of the 
claims.    

It is further recognized that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by 
generally fulfilled by the three letters mentioned above.  
Specifically, the May 2001 letter informed the veteran that 
he should tell VA about any additional evidence that he 
wanted help obtaining.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran underwent VA examinations in December 
2001, May 2003, February 2005, and June 2006.  Also, the RO 
obtained VA treatment records from 1998 to 2003.   

Given the length of the appeal period such that veteran has 
been provided with numerous correspondences from VA about the 
merits of his claim and how the law has been applied to the 
facts of his case (including changes in the law), it is 
apparent that the veteran has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006) (recognizing that 
a review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, concerning 
lumbosacral strain, a 0 percent evaluation is warranted for 
slight subjective symptoms only; 10 percent for 
characteristic pain on motion; 20 percent evaluation for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position; and 
severe lumbosacral strain, with a listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.

Under old Diagnostic Code 5291 for limitation of motion of 
the dorsal spine, a 0 percent is slight, 10 percent is 
moderate and severe.  Under old Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, 10 percent is 
slight, 20 percent is moderate, and 40 percent is severe.  
Under old Diagnostic Code 5290 for limitation of motion of 
the cervical spine, 10 percent is slight, 20 percent is 
moderate, and 40 percent is severe.  Also, a 60 percent 
rating was warranted under Diagnostic Code 5293, 
intervertebral disc syndrome, if pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, see 38 C.F.R. § 
4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine....30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis...................................................20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Additionally, 
the new rating schedule for diseases and injuries of the 
spine utilizes the General Rating Formula for Diagnostic 
Codes 5235 (vertebral fracture or dislocation), 5236 
(sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondylolisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

Under the revised regulations, intervertebral disc syndrome 
(which incorporated September 2002 changes) is evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2006).

As revised effective July 3, 1997, "moderate" disability of 
muscles includes a through and through or deep penetrating 
wound of short track by a single bullet or small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
History and complaint includes service department record or 
in-service treatment for the wound; and consistent complaints 
of one or more of the cardinal symptoms of loss of power, 
weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement (in particular functions 
controlled by the injured muscles).  The objective findings 
should include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.  A "moderately severe" injury is through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint include 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings are entrance and (if present) exit scars indicating 
track of missile through on or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
Also, 38 C.F.R. § 4.56 provides that a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture, or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring will be rated as a 
"severe" injury of the muscle group involved.  Objective 
findings must reflect ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

Under DC 5304, for Muscle Group MG IV of the dominant arm, a 
30 percent disability evaluation is assigned for severe 
impairment; a 20 percent evaluation is assigned for 
moderately severe impairment; and a 10 percent evaluation is 
assigned for moderate impairment.  MG IV involves 
stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation.  

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  
38 C.F.R. § 4.71.  Normal range of motion for the shoulder 
is:  Forward elevation (flexion) to 180 degrees; abduction to 
180 degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  Id.  

Limitation of motion of the major arm to the shoulder level 
is rated 20 percent; midway between side and shoulder level 
is rated 30 percent; and to 25 degrees from side is rated 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Analysis

It is preliminarily noted that in its November 2004 remand, 
the Board sought clarification as to why the RO had at one 
point characterized the veteran's right and left shoulder 
disabilities as concerning Muscle Group XIX, which consisted 
of muscles of the abdominal wall.  The Board pointed out that 
the veteran's shoulder disabilities had traditionally been 
rated under Diagnostic Code 5304, pertaining to Muscle Group 
IV, which consisted of muscles of the shoulder girdle.  Thus, 
a March 2005 rating decision corrected what appears to have 
been simply a typographical error such that the veteran's 
disabilities were characterized therein under Diagnostic Code 
5304, Muscle Group IV.

Also, it is noted that the January 2002 rating decision on 
appeal rated the veteran's traumatic arthritis of the 12th 
thoracic and 1st lumbar vertebrae secondary to compression 
fracture of L1 under Diagnostic Codes 5010-5292 (referring to 
arthritis due to trauma and limitation of motion of lumbar 
spine, respectively).  A March 2005 rating decision referred 
to Diagnostic Code 5243 (intervertebral disc sydrome).  
Likewise, the rating decision on appeal rated DJD, traumatic 
arthritis, cervical spine, under Diagnostic Codes 5010-5290 
(arthritis due to trauma and limitation of motion of cervical 
spine).  A March 2005 rating decision thereafter referred to 
Diagnostic Code 5242 (degenerative arthritis of the spine).  

As explained below, some of the disabilities are subject to 
increased ratings, while others are already assigned the 
highest rating possible given the facts found in the record.  

Pursuant to the pending claims, VA treatment records were 
obtained.  In May 1998, the veteran asserted that his neck 
pain had worsened over the last couple of weeks, and range of 
motion was limited by pain.  In November 1998, the veteran 
sought treatment for a flare-up of pain in his upper back and 
neck.  In January 1999, the veteran reported low, mid, and 
upper back muscle strain/pain, exacerbated over the last few 
weeks.  It was noted that in the past the veteran had 
responded well to ultrasound and soft tissue mobilization.  
By February, the veteran's symptoms had improved.  In 
November 1999, an assessment indicated degenerative disk 
disease C-spine.  

In March 2000, the veteran sought medication refills for his 
recurrent shoulder and low back pain, with pain usually a 7-
8/10.  By May and June, symptoms had improved.  In November, 
the veteran received ultrasound therapy, massage, and 
stretching, which helped.  In February 2001, the veteran 
continued to report a lot of problems with pain in the neck 
and shoulder area, and found physical therapy helpful to a 
point.  In May 2001, the veteran reported moderate to severe 
back pain, and he had been unable to alleviate with pain 
medication.  In July, it was noted that the veteran had 
restricted range of motion of the head because of spasm of 
the neck muscles, and he was tender in the area.  In August, 
physical therapy continued with some benefits, and the 
veteran reported that pain in the back and neck had been 
severe over the last several days.  

In December 2001, the veteran underwent a VA general medical 
examination.  Objective findings included that the veteran's 
gait was very slow, slightly wide based, and a bit unsteady.  
Motor strength was diminished 4+/5.  The lumbar spine had 
decreased range of motion with forward flexion approximately 
70 degrees, extension 20 degrees, lateral flexion 20 degrees, 
with loss of lumbar lordosis.  The veteran's spine was 
nontender, and paraspinous muscles were not tender to 
palpation.  The veteran had decreased range of motion at the 
shoulders bilaterally with forward flexion to 110 degrees, 
abduction to 90 degrees, internal rotation at 70 degrees, and 
external rotation to 80 degrees bilaterally.  The diagnosis 
was traumatic arthritis with severe limitation of motion of 
the shoulders, lumbar spine and neck.  

In January 2002, the veteran requested physical therapy 
again, and reported difficulty sleeping due to pain.  In 
April, the veteran continued to complain of neck pain.  In 
May, the veteran stated that the overall condition of his 
back was improving, and he was moving better with less pain 
and discomfort.  In June, the veteran related that he 
continued to function independently despite the chronic 
nature of his pain.  

The record contains an August 2002 radiology report 
concerning the veteran's cervical spine, which found DJD of 
the lower cervical spine with neural foramina narrowing at C4 
and C6 on the left, and C5 and C6 on the right.  Also in 
August 2002, the veteran requested therapy for neck pain-he 
was really quite miserable with it.  From September to 
December 2002, the veteran continued to undergo physical 
therapy for chronic neck and back pain, as well as from 
February to April 2003.  

In May 2003, the veteran underwent a VA examination.  He 
reported that he could not sleep well-he could sleep only 
two and a half to three hours when he had to get up because 
of pain.  The veteran would get up and walk around the house, 
or sit and lean on the back of a chair for a period of time.  
The veteran could not sleep because of pain in his neck and 
both shoulders.  If he slept upon one shoulder, it became 
quite painful, and then sleeping on the other shoulder made 
it painful too.  The veteran reported that he was never 
without pain, and the pain was aggravated by most of his 
activities.  The veteran stated that he had developed 
significantly restricted range of motion in his low back and 
neck.  When he took his medication, he had to drink through a 
straw because he could not extend his neck enough to drink 
normally.  The veteran reported cramping in the shoulder 
muscles and upper extremities.  It was noted that the veteran 
stood with slightly increased thoracic kyphosis and flattened 
lumbar lordosis.  

Examination of the cervical spine revealed significantly 
restricted range of motion:  Extension was 0 degrees, flexion 
20 degrees, rotation to the right and left was 10-15 degrees.  
The veteran complained of discomfort on motion.  Lumbar 
forward flexion was approximately 30 degrees, extension to 5 
degrees, and lateral bending to 15 degrees both left and 
right.  There was no paraspinal muscle spasm.  

Examination of the shoulders revealed active abduction to 75 
degrees, forward elevation to 120 degrees, external rotation 
to 45 degrees, and internal rotation to 30 degrees.  
Passively, the veteran had somewhat greater range of motion.  
The veteran complained of pain with range of motion.  The 
examiner noted that manual muscle testing was difficult to 
evaluate, but he had definite loss of strength bilaterally in 
his shoulders estimated at 3/5.  The assessor noted that x-
rays of the cervical spine showed extensive large anterior 
osteophytes that were almost completely bridging and in some 
instances appeared to be completely bridging from C4 to C7.  
A May 2003 radiology report of the lumbar spine found old 
compression fracture of T12 with large osteophytes at T12-L1, 
and severe kyphosis at this one level.  There was also mild 
disc space narrowing and DJD at L4-L5, and L5-S1.  

The diagnoses were (1) traumatic arthritis at the 12th 
thoracic and first and second lumbar vertebrae secondary to 
compression fracture of L1 with significant spondylosis and 
degenerative arthritis throughout the lumbar spine; (2) 
significant cervical spondylosis with large bridging anterior 
osteophytes, C4 to C7; and (3) multiple fragment wounds to 
the upper back and both shoulders with significant muscle 
injury and weakness.  The examiner stated that the veteran's 
injuries were clearly service connected, and that there 
certainly had been progression in the disability that the 
veteran was experiencing.  Part of this was from the 
veteran's increasing pain, and part of it was clearly from 
significant service-connected injuries that he had sustained.  

In September 2003, the veteran had been rear-ended in a motor 
vehicle accident, which aggravated his neck and upper back 
pain, and he had physical therapy.  In February 2004, the 
veteran continued to report a lot of pain in his upper back 
and neck.  Objective findings indicated that the underlying 
musculature of the upper back was very tense and tender.  In 
March, the veteran responded well to treatment.  By October 
2004, the veteran had undergone several caudal blocks.  

A January 2005 geriatric medicine attending note contained 
the veteran's report of electricity or shooting pain in his 
upper or lower extremity.  Neurological testing did not 
result in a diagnosis.  The assessor noted that for the 
veteran's chronic pain, his medication could be adjusted.  

In February 2005, the veteran underwent a VA examination.  
The veteran reported daily dull pain 6-7/10, and with flares 
9/10.  He had a flare perhaps either every day or every few 
days, and the flares lasted for the rest of the day.  The 
veteran stated that he had pain radiating up to his head, and 
he had headaches associated with this.  He complained of 
stiffness and weakness in the back as well.  The veteran 
could not identify any precipitating factors and to make 
himself feel better he would lie down and stay at home.  The 
veteran reported that his walking capability was about 10-15 
minutes.  

Physical assessment found that the veteran definitely had 
abnormal posture because of a fixed kyphotic deformity in the 
thoracic spine.  The assessor noted that the veteran had 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
veteran's shoulders had a baseline pain of 6-7/10, and could 
flare 9-10/10.  The veteran complained of weakness, 
stiffness, heat, and redness.  Range of motion was 0-90 
degrees forward flexion, 0-90 degrees abduction, external 
rotation to 25 degrees, and internal rotation of 20 degrees.  
The veteran stated that if he flared he lost about half of 
his shoulder motion on both sides.  

At a June 2006 VA examination, the veteran complained about a 
lot of shooting pains from his low back down his legs, or up 
to his neck, and shooting pains from his neck.  The veteran 
continued to describe his pain in his spine on a daily basis 
as 6/10, and flares once a day 8-9/10.  He had had sciatica, 
which had been fairly severe in the past, but lately it had 
been improved.  

Physical assessment concerning the right shoulder found 
abduction to 65 degrees, forward flexion to 75 degrees, 
passive glenohumeral abduction to 45 degrees, external 
rotation to 45 degrees, and internal rotation to 45 degrees.  
Left shoulder testing found forward flexion to 80 degrees, 
abduction to 65 degrees, passive glenohumeral abduction to 45 
degrees, and external rotation to 35 degrees.  The veteran 
complained of pain with all range of motion.  Manual testing 
found moderate weakness in all muscle groups of the shoulder.  
The examiner rated the DeLuca factors for the veteran's 
shoulder of strength 2/5, coordination 3/5, fatigue 3/5, 
speed 2/5, and excursion 3/5.  Neurological testing was 
unremarkable.  

Diagnostic testing revealed mild glenohumeral osteoarthritis 
on the left shoulder, and minimal osteoarthritis on the right 
shoulder.  X-rays of the cervical spine showed moderate 
generalized spondylosis and mild to moderate generalized 
degenerative disc disease.  Thoracic spine x-rays found 
generalized moderate spondylosis, and the lumbar spine had an 
old compression fracture of L1.  

The examiner commented that the veteran had significant 
disability, and he appeared to have suffered an increase in 
his spine disability over the last few years.  The disability 
in the shoulders appeared to be stable.  

It is apparent that veteran's service-connected traumatic 
arthritis 12th thoracic and 1st lumbar vertebrae secondary to 
a compression fracture of L1 has been assigned the maximum 
evaluation of 40 percent under both old Diagnostic Code 5292 
(limitation of motion lumbar spine) and old Diagnostic Code 
5295 (lumbosacral strain).  During the time period for which 
the old criteria are relevant, the record shows that the 
veteran had not been then-diagnosed with ankylosis; thus, 
Diagnostic Code 5289 is not applicable.  Likewise, the 
medical evidence did not show that the veteran had pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and demonstrable muscle 
spasm.  Rather, the treatment records from 1998 to 2003 do 
not indicate that the veteran's pain complaints involved 
these preceding manifestations of intervertebral disc 
syndrome-thus, the highest rating under Diagnostic Code 5293 
is not appropriate.  

Diagnostic Code 5285, however, instructs that residuals of 
vertebra fracture should be rated in accordance with definite 
limited motion adding 10 percent for demonstrable deformity 
of vertebral body.  Thus, given findings on recent radiology 
studies, 10 percent is added to the veteran's already 
assigned maximum 40 percent under Diagnostic Code 5292.  

In terms of the veteran's service-connected DJD of the 
cervical spine, old Diagnostic Code 5290 (limitation of 
motion of the cervical spine) provides a maximum evaluation 
of 30 percent.  Moreover, the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Again, the veteran is receiving the 
maximum rating allowable under the diagnostic code for 
limitation of cervical spine motion, and thus no higher 
rating may be assigned based on consideration of 38 C.F.R. §§ 
4.40, 4.45, or 4.59.  Finally, the radiology evidence in 
relation to the veteran's cervical spine does not indicate a 
demonstrable deformity of vertebral body due to residuals of 
a fracture, and thus an additional 10 percent under 
Diagnostic Code 5285 is not warranted.  

Under the new rating criteria concerning diseases and 
injuries of the spine, 38 C.F.R. § 4.71a, Note (6) instructs 
that disability of the thoracolumbar and cervical spine 
segments should be evaluated separately, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.

As noted above, a February 2005 VA examiner identified 
unfavorable ankylosis of the veteran's entire thoracolumbar 
spine-thus, in a March 2005 rating decision, the RO had 
assigned a 50 percent rating under the new criteria 
reflecting unfavorable ankylosis of the entire thoracolumbar 
spine.  A similar competent finding has not been made about 
the veteran's cervical spine, however, and thus, a 40 percent 
rating for unfavorable ankylosis of the entire cervical spine 
is not appropriate at this time.  Ankylosis is immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(memorandum decision); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45, despite the current regulation 
proviso that ratings should be assessed with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, and 
finds 50 and 30 percent ratings for the lumbar spine and 
cervical spine disabilities, respectively, account for 
functional loss due to pain on motion and other relevant 
factors.  

Furthermore, though the record contains several mentions of 
degenerative disc disease in relation to the veteran's lumbar 
spine and cervical spine, a June 2006 VA examination 
(performed for the express purpose of delineating all 
manifestations of the veteran's service-connected spine 
disabilities) found neurologic testing to be unremarkable.  
Thus, a separate rating for associated objective neurologic 
abnormalities is not appropriate.  

Finally, the current rating criteria instructs that for 
intervertebral disc syndrome, a disability may alternatively 
be rated according to incapacitating episodes if application 
thereof result in a higher evaluation than the criteria based 
upon limitation of motion (as just applied above).  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A review of all available treatment records 
does not show that the veteran had been prescribed bed rest 
for at least 4 weeks but less than 6 weeks during the past 12 
months for the next highest rating of 40 percent for the 
cervical spine disability, or at least 6 weeks during the 
past 12 months for the next highest rating of 60 percent for 
the thoracolumbar spine disability.  

It is noted that the veteran's service-connected residuals of 
shell fragment wound of the right shoulder has the maximum 
rating of 30 percent under 38 C.F.R. § 4.73, Diagnostic Code 
5304, for "severe" MG IV injury.  In terms of the veteran's 
service-connected residuals of shell fragment wound of the 
left shoulder, it appears that the disability should be 
assigned a 30 percent rating prior to February 4, 2005, and 
therefrom.  Specifically, 38 C.F.R. § 4.71a, Diagnostic Code 
5201, provides a 30 percent rating for limitation of motion 
of arm midway between side and shoulder level.  As cited 
above, Plate I indicates that full range of motion for 
shoulder abduction is 0 to 180 degrees.  A review of the 
record, as performed above, revealed that the veteran 
generally had abduction of both shoulders to only 90 degrees.  
Given other factors of functional loss, including recent 
findings that the veteran had moderate weakness in all muscle 
groups of the shoulders, a 30 percent rating most closely 
approximates objective and subjective manifestations of his 
left shoulder disability.

It does not appear, however, that a 40 percent rating under 
Diagnostic Code 5201 is appropriate at this time for either 
shoulder.  Particularly, various range of motion testing had 
not identified limitation thereof to only 25 degrees from 
side for the either the left or right shoulders.  Rather, in 
December 2001 the veteran had bilateral abduction to 90 
degrees; in May 2003 active abduction to 75 degrees, and 
passively greater range of motion; in February 2005 abduction 
of 0-90 degrees; and in June 2006 abduction to 65 degrees.  
Though at the February 2005 VA examination the veteran 
reported that during a flare he lost half of his range of 
motion, evidence of such has not been consistently 
demonstrated during the appeal period.  

Given that the highest rating of 40 percent under Diagnostic 
Code 5201 requires a limitation of motion to only 25 degrees 
from the side, and because the record does not contain any 
measurements even approximating that measurement even with an 
examiner's overt consideration of functional loss when 
administering a physical examination, a rating in excess of 
30 percent for right and left shoulder disabilities is not 
warranted at this time.  

Any reasonable doubt has been resolved in the veteran's favor 
in considering his claims.  See 38 C.F.R. § 4.3.  





ORDER

A 50 percent rating for traumatic arthritis of the 12th 
thoracic and 1st lumbar vertebrae secondary to compression 
fracture at L1 is granted prior to February 4, 2005, and a 
rating in excess of 50 percent therefrom is denied.

A rating in excess of 30 percent for DJD, traumatic arthritis 
of the cervical spine secondary to shell fragment wounds, is 
denied.

A rating in excess of 30 percent for residuals of shell 
fragment wounds of the right shoulder is denied.

A 30 percent rating for residuals of shell fragment wounds 
for the left shoulder prior to and from February 4, 2005, is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


